UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4161



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROEL SOTO-VALENCIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-04-924)


Submitted:   June 23, 2005                 Decided:   July 20, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William T. Clarke, THE LEGAL CLINIC OF SARRATT & CLARKE,
Greenville, South Carolina, for Appellant. Maxwell Barnes Cauthen,
III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roel Soto-Valencia appeals from the judgment of the

district court convicting him after a plea of guilty to entering

the United States illegally, having been previously deported on the

basis of a conviction for an aggravated felony, in violation of 8

U.S.C. § 1326 (2000). In his appeal, filed pursuant to Anders v.

California, 386 U.S. 738 (1967), counsel for Soto-Valencia claims

that the district court erred in sentencing him to sixty-four

months’ imprisonment and failing to depart downward from the

applicable sentencing guidelines range.

           Although   the   Sentencing    Guidelines   are   no     longer

mandatory, the Supreme Court has made clear that a sentencing court

must still “consult [the] Guidelines and take them into account

when sentencing.”     United States v. Booker, 125 S. Ct. 738, 767

(2005).    A district court should first determine the appropriate

sentencing range under the Guidelines, making all factual findings

appropriate for that determination.       See United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005) (applying Booker on plain error

review).    The court should consider this sentencing range along

with the other factors described in 18 U.S.C. § 3553(a) (2000), and

then impose a sentence.     Id.   If that sentence falls outside the

Guidelines range, the court should explain its reasons for the

departure as required by 18 U.S.C. § 3553(c)(2) (2000).           Id.   The

sentence must be “within the statutorily prescribed range and . . .


                                  - 2 -
reasonable.”           Id.    at   546-47.        We    have   reviewed    the   record,

including        the         Sentencing      Guidelines           recommendation     and

Soto-Valencia’s criminal history, and we cannot conclude that the

district    court’s           imposition     of        sentence    was    unreasonable.

Accordingly, we deny this claim.

            Soto-Valencia also claims that the district court erred

in denying his motion for a downward departure.                           A sentencing

court’s denial of a motion to depart downward is not reviewable on

appeal unless it results from a mistaken belief that the court

lacks the authority to depart.                United States v. Carr, 271 F.3d

172, 176 (4th Cir. 2001).                 Nothing in the record suggests the

district court was under the impression it could not award a

downward departure.            Accordingly, we likewise deny this claim.

            Finding no meritorious issues upon our review of the

record, we affirm the judgment of the district court.                       This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move       in    this   court    for     leave    to   withdraw   from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                           - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -